On behalf of the people and the Government of Nigeria, Sir, let me congratulate the President on his well-deserved election as the President of the General Assembly at its seventy-first session. I assure him of Nigeria’s support in steering the affairs of the General Assembly over the next 12 months. I also take this opportunity to express my appreciation to his predecessor, Mr. Mogens Lykketoft, for the achievements recorded during his tenure.
Last year, I presented my first address to the General Assembly after my assumption of office as President of the Federal Republic of Nigeria (see A/70/
14/18 16-29302 PV.15). Indeed, it was a remarkable year, which not only celebrated the gains of the Millennium Development Goals but also witnessed the adoption of the 2030 Agenda for Sustainable Development. These landmark achievements by the global community will without any doubt build a more prosperous, all-inclusive world. We must work together to liberate humankind from poverty, save our planet from the devastation of climate change and rid the world of terrorism for a more peaceful and prosperous future.
We must remain committed to taking bold steps to transform our world. The Sustainable Development Goals underscore the imperative for our collective will towards finding enduring and sustainable solutions to addressing global disparities. It is in the light of our appreciation of the enormity of the task before us that I welcome the theme of the Assembly: “The Sustainable Development Goals: a universal push to transform our world”.
Nigeria, as a developing country, has been adversely affected by the global economic downturn. We are, however, undeterred and have embarked upon a wide range of reforms in our efforts to diversify our economy and shift emphasis to mining, agriculture, industrialization, infrastructure development and the creation of an enabling environment for foreign direct investment. Our strategic objective is to stimulate the economy, restore growth and accelerate recovery. In doing that, we are taking measures to reduce the cost of governance and increase expenditure on infrastructure and ensure environmental best practices.
Fighting corruption remains a cardinal pillar of our Administration. Corruption freezes development, thereby undermining the achievement of the Sustainable Development Goals. I am pleased that our efforts in fighting corruption are yielding positive results, including significant recoveries of stolen assets. The recovered funds are being channelled towards the development of critical infrastructure and the implementation of social inclusion programmes for our people. We are also strengthening the capacity of Government entities to institutionalize reforms to ensure transparency and good governance.
The Anti-Corruption Summit held in London in May this year served as further assurance of the global community’s commitment to fight corruption through the proposed practical steps to address the challenges, including actions to hold perpetrators to justice within the law. Nigeria supports the development of an international legal framework to enforce anti-corruption measures and strengthen existing international institutions to effectively deal with corrupt practices.
Nigeria calls on Member States that are yet to sign up to the United Nations Convention against Corruption to do so. Nigeria will continue to advocate for the facilitation of the recovery of illicit financial assets. Indeed, the speedy and unconditional return of stolen public assets should be the focus of the follow-up anti-corruption conference, to be hosted by the United States and United Kingdom next year in Washington, D.C.
Furthermore, Nigeria remains committed to the Extractive Industries Transparency Initiative, a global coalition that promotes transparency and accountability in the management of revenues from the oil, gas and solid minerals sectors. We voluntarily signed up to the Initiative because we are convinced that transparent governance is an imperative for resource-rich developing countries like ours. Through the work that our national chapter of the Extractive Industries Transparency Initiative has done over the years, it is clear that our faith is not misplaced. The Initiative has been empowering citizens with the critical information they can use to hold Government and other players in the extractive industries to account, and make recommendations that drive reforms in those strategic sectors of our national life.
The world took a giant step in Paris towards addressing the challenges of climate change. Nigeria is proud to have been part of the process leading to the adoption of the Paris Agreement in December 2015 at the twenty-first meeting of the Conference of the Parties to the United Nations Framework Convention on Climate Change. That meeting marked a watershed in the global community’s commitment to address climate change, and we will continue in our determined efforts to reduce greenhouse-gas emissions. At the centre of Nigeria’s climate action is our determination to implement the strategies in our intended nationally determined contributions, which will foster a low- carbon economy and sustainable growth in building a climate-resilient society. We are creating public awareness through the integrated involvement of the private sector and civil society and by strengthening national institutions and mechanisms.
The negative consequences of climate change have manifested themselves in the drying up of our Lake Chad. The means of livelihood of an estimated 30 million inhabitants of the Lake Chad Basin — spread across Cameroon, Chad, the Niger and Nigeria — are being severely threatened. The cost of replenishing the lake has been put at $14 billion, under a five-year plan that should be accorded global attention. Nigeria also supports the African Union initiative on the Great Green Wall to halt desertification.
In furtherance of our commitment to environmental sustainability, Nigeria has launched the Clean Up Ogoniland initiaitve in Nigeria’s Niger Delta, based on the 2011 environmental assessment of the area by the United Nations Environment Programme. Multinational oil companies operating in the area will be required to live up to their corporate social responsibilities and contribute to the cleaning-up of the environment, degraded as a result of their activities and operations. We call on development partners and multinationals to support our efforts through the Ogoniland Restoration Fund.
The twenty-first century has thus far been marked by the rising insecurity unleashed by global terrorism and violent extremism, which constitute a real threat to the international community. With the global increase in the spate of terrorist attacks, there is now, more than ever, international consensus and greater willingness to collaborate in combating the threat. Indeed, we are meeting at the time when our hosts, the American people, have just marked the fifteenth anniversary of the tragic and dastardly terrorist attacks on their soil. We in Nigeria, having been victims of terrorism ourselves, fully understand the impact of 9/11 on the American psyche and the families of the thousands of innocent victims whose lives were lost that day. I therefore reiterate the sympathies of the Nigerian Government and the Nigerian people to the American people, along with prayers for the families of the victims that they may heal and find closure soon.
We hope that justice will be done for the families of victims of 9/11, as indeed to the victims of terror everywhere, in conformity with the norms of international justice. As we seek justice for terrorism victims, the international community should avoid reacting in the heat of the deep emotions of the moment by taking unilateral measures, legal or otherwise, that will have a negative and disruptive impact on the international community’s collective efforts to fight terrorism. We should not be distracted in our collective resolve to beat back terrorism in all its forms.
As we confront terrorism, we must also commit to stopping the proliferation of small arms and light weapons, which nurtures its spread. To that end, Nigeria urges Member States that are yet to sign and ratify the Arms Trade Treaty to do so without further delay.
Nigeria has made remarkable progress in its resolve to defeat Boko Haram, whose capacity to launch orchestrated attacks as a formed group has been severely degraded. In the past few months, their operations have been limited to sporadic use of improvised explosive devices against soft targets.
Nigeria has continued to combat terrorism on the basis of the established rules of engagement and in conformity with international best practices. I take this opportunity to reaffirm Nigeria’s commitment to human rights norms and international humanitarian law in our efforts to counter terrorism and violent extremism. I also wish to restate the assurance that the Federal Government of Nigeria is employing all its judicial tools to investigate and address reported cases of human rights violations.
I commend the contributions of our neighbours — the Republic of Benin, the Republic of Cameroon, the Republic of Chad and the Republic of the Niger — whose combined efforts under the Multinational Joint Task Force accomplished the present return of normalcy in areas hitherto occupied by Boko Haram. May I also thank our international partners — including France, the United States of America, the United Kingdom of Great Britain and Northern Ireland, Germany, the United Nations, the Economic Community of West African States and the African Union — and many other multilateral and bilateral partners for their invaluable support. Our experience today is proof that, with determined international collaboration, terrorism can be defeated.
The flow of refugees and migrants worldwide has reached alarming proportions. That is why Nigeria supports the ceasefire agreement brokered by the United States and Russia to end the atrocious tragedy of the Syrian civil war. Of particular concern to us in Nigeria is the plight of internally displaced persons resulting from Boko Haram’s terrorism. We have taken concrete steps to address their humanitarian needs and to ensure that the necessary conditions are established to enable the voluntary return of the displaced persons to their places of abode in safety and dignity.
At the same time, the Palestinian issue, despite years and years of international efforts, is no nearer to being resolved. Nigeria, in company with States members of the African Union, firmly supports the two-State solution, with Palestinian rights to statehood in conformity with numerous Security Council resolutions, beginning with resolution 242 (1967).
Let me take this opportunity to once again thank all United Nations and other aid agencies and development partners currently deployed in north-east Nigeria. I reaffirm Nigeria’s commitment to collective action towards an effective global response to address the root causes of refugee flows worldwide.
We acknowledge the importance of youth in national development and remain committed to harnessing the potential of the increasing youth bulge. We must take advantage of the numbers and creative energy of young people, who are in the majority in Nigeria and in most other Member States. Therefore, at the international level, we call for the establishment of a specialized United Nations agency for youth development to achieve that strategic objective.
Nuclear security remains central to our quest for durable peace and security. That was why I participated in the fifth Nuclear Security Summit, hosted by President Barak Obama in Washington in March 2016. Nigeria and the other peace-loving States Members of the United Nations must continue to uphold the fundamental principles of nuclear disarmament, non-proliferation and the peaceful uses of nuclear energy.
The United Nations should now redouble the long- protracted effort for its reform to enable it to effectively address the challenges of our times. Nigeria therefore reiterates its call for the reform of the Security Council, in particular to reflect equitable and fair representation and greater transparency, legitimacy and inclusiveness in its decision-making. Africa should be adequately represented on the Security Council in the permanent- member category. In that regard, Nigeria stands ready to serve Africa and the world on a reformed Security Council to advance international peace and security.
Let me conclude by reaffirming Nigeria’s abiding faith in the United Nations and in its capacity to support Member States to deliver on the 2030 Agenda for Sustainable Development.
